DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, the arguments against the 35 USC § 112 rejection of claims 9 and 10 are persuasive. Therefore, the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschermann et al. (6,382,915; “Aschermann” from now on).
Aschermann discloses an impeller comprising: a hub 10 (Fig. 1); a plurality of blades 2 coupled with the hub; and a plurality of ribs 5 connected to the plurality of blades, wherein each of the plurality of ribs has a connecting end coupled with the hub, wherein each of the plurality 
Regarding claim 5, each of the plurality of blades has a first end and a second end, wherein the first ends of the plurality of blades are coupled with the hub (Fig. 1), wherein each of the plurality of blades has a first blade edge (the left edge of the vertical blade in Fig. 1) and a second blade edge opposite to the first blade edge, wherein the first blade edge and the second blade edge of each of the plurality of blades are located between the first end and the second end of the blade, and wherein each of the plurality of ribs 5 is connected to at least one of the plurality of blades in a manner that the rib is partially or entirely protrusive from the first blade edge or the second blade edge of each of the at least one of the plurality of blades in an axial direction of the impeller.
	Regarding claim 16, each of the plurality of blades 2 intersects with at least two of the plurality of ribs 5 (Fig. 1).
Allowable Subject Matter
Claims 2-4, 6-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745